DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-12, 15, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verder, et al (U.S. Patent Application Publication 2016/0103143 A1) in view of Beintema-Dubbeldam, et al (“Determination of Lamellar Body Phospholipids in Amniotic Fluid: A Method to Predict when the Fetal Lung Becomes Mature” Gynecol. Obstet. Invest. 21: 64-69 (1986)); cited in IDS, copy in IFW).
	Regarding claim 1, Verder discloses a method for diagnosing Respiratory Distress Syndrome (RDS) in a subject, the method comprising the steps of:
	Providing a sample from said subject, wherein the sample is an amniotic fluid sample, a blood sample, an oropharyngeal secretion sample, or a gastric aspirate sample (paragraph 0061);
	Homogenizing and diluting said sample in a first volume of a first solution, thereby obtaining a homogeneous sample (paragraph 0066);
	Centrifuging the sample (paragraph 0066);
	Determining the amount of a first compound selected from lecithin and saturated lecithin or determining the amount of a first compound selected from lecithin and saturated lecithin and the amount of sphingomyelin in the sample for analysis, using analysis means (paragraphs 0032-0034);
	Obtaining a concentration of the first compound and/or a ratio between the first compound and sphingomyelin (paragraph 0035);
	Correlating the concentration with a control value, wherein a concentration equal to or lower than the control value is indicative of the subject having RDS, and/or correlating the ratio with a control ratio, wherein a ratio equal to or lower than the control ratio is indicative of the subject having RDS (paragraphs 0026, 0027, 0029, 0081-0083).
	Verder does not specify that the centrifuging of the sample obtains a pellet comprising lamellar bodies and a supernatant, or the step of discarding the supernatant and resuspending the pellet in a second volume of a second solution, thereby obtaining the sample for analysis; however, Beintema-Dubbeldam teaches a method of preparing a sample of lamellar body material to be analyzed for concentrations of lecithin and sphingomyelin to diagnose RDS in fetal lungs, comprising the steps of centrifuging the sample to obtain a pellet comprising lamellar bodies and a supernatant, and discarding the supernatant and resuspending the pellet in a second volume of a second solution, thereby obtaining the sample for analysis (p. 65, “Materials and Methods” section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the steps of centrifuging the sample to obtain a pellet comprising lamellar bodies and a supernatant, and discarding the supernatant and resuspending the pellet in a second volume of a second solution, thereby obtaining the sample for analysis in Verder’s method, because Beintema-Dubbeldam teaches that these steps create a sample that provides good resolution for lecithin and sphingomyelin (p. 65, “Materials and Methods” section).
	Regarding claim 2, Verder teaches wherein the sample has a volume between 10-1000 microliters (paragraph 0027).
	Regarding claim 5, the centrifugation step used by Beintema-Dubbeldam to obtain the sample pellet is performed at a force of 10000 g (p. 65, “Materials and Methods” section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use perform the centrifugation step at 10000 g in Verder’s method, for the reasons given in re claim 1 above.
	Regarding claim 6, Beintema-Dubbledam’s second solution is a saline solution. (p. 65, “Materials and Methods” section).
	Regarding claim 7, Verder discloses wherein the analysis means is an infrared spectrometer (paragraph 0067).
	Regarding claim 8, Verder discloses determining the amount of a further compound (paragraph 0054).
	Regarding claim 9, Verder discloses wherein the time-to-result of the method is between 5 to 60 minutes (paragraph 0018).
	Regarding claim 10, Verder discloses wherein the control ratio is between 1.0 and 3.0 +- 0.5 (paragraphs 0026, 0027, 0029, 0081-0083). 
	Regarding claim 11, Verder discloses a method for diagnosing Respiratory Distress Syndrome (RDS) in a subject, the method comprising the steps of:
	Providing a sample from said subject, wherein the sample is an amniotic fluid sample, a blood sample, an oropharyngeal secretion sample, or a gastric aspirate sample (paragraph 0061);
	Homogenizing and diluting said sample in a first volume of a first solution, thereby obtaining a homogeneous sample (paragraph 0066);
	Centrifuging the sample (paragraph 0066);
	Determining the amount of a first compound selected from lecithin and saturated lecithin or determining the amount of a first compound selected from lecithin and saturated lecithin and the amount of sphingomyelin in the sample for analysis, using analysis means (paragraphs 0032-0034);
	Obtaining a concentration of the first compound and/or a ratio between the first compound and sphingomyelin (paragraph 0035);
	Correlating the concentration with a control value, wherein a concentration equal to or lower than the control value is indicative of the subject having RDS, and/or correlating the ratio with a control ratio, wherein a ratio equal to or lower than the control ratio is indicative of the subject having RDS (paragraphs 0026, 0027, 0029, 0081-0083); and
If the concentration is equal to or less than the control value and/or if the ratio is equal to or less than the control ratio, administering a therapeutically effective amount of surfactant to the newborn individual (paragraphs 0026, 0027, 0029, 0081-0083).
	Verder does not specify that the centrifuging of the sample obtains a pellet comprising lamellar bodies and a supernatant, or the step of discarding the supernatant and resuspending the pellet in a second volume of a second solution, thereby obtaining the sample for analysis; however, Beintema-Dubbeldam teaches a method of preparing a sample of lamellar body material to be analyzed for concentrations of lecithin and sphingomyelin to diagnose RDS in fetal lungs, comprising the steps of centrifuging the sample to obtain a pellet comprising lamellar bodies and a supernatant, and discarding the supernatant and resuspending the pellet in a second volume of a second solution, thereby obtaining the sample for analysis (p. 65, “Materials and Methods” section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the steps of centrifuging the sample to obtain a pellet comprising lamellar bodies and a supernatant, and discarding the supernatant and resuspending the pellet in a second volume of a second solution, thereby obtaining the sample for analysis in Verder’s method, because Beintema-Dubbeldam teaches that these steps create a sample that provides good resolution for lecithin and sphingomyelin (p. 65, “Materials and Methods” section).
	Regarding claim 12, Verder discloses wherein the control ratio is between 1.0 and 3.0 +- 0.5 (paragraphs 0026, 0027, 0029, 0081-0083). 
	Claim 15 is drawn to the system for performing the method of claim 1, and the same rejection applies mutatis mutandis.
	Regarding claim 16, Verder discloses wherein the control ratio is between 2.0 and 5.0 +- 0.5 (paragraphs 0026, 0027, 0029, 0081-0083).
	Regarding claim 18, Verder discloses wherein the infrared spectrometer is a Fourier transformed infrared spectrometer (paragraph 0038).
	Regarding claim 19, Verder discloses wherein the further compound is phosphatidylglycerol (paragraph 0054).
	Regarding claim 20, Verder discloses wherein the control ratio is between 2.0 and 5.0 +- 0.5 (paragraphs 0026, 0027, 0029, 0081-0083).
Claim(s) 3, 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verder in view of Beintema-Dubbeldam as applied to claim 1 above, and further in view of Verder, et al (“Rapid test for lung maturity, based on spectroscopy of gastric aspirate, predicted respiratory distress syndrome with high sensitivity,” Acta Paediatrica 2017, 106, pp. 430-437; cited in IDS, copy in IFW; hereafter referred to as “Verder 2”).
	Regarding claims 3, 4 and 17, Verder in view of Beintema-Dubbeldam teaches the method of claim 1, but does not specify wherein the first solution is a hypotonic solution, or the ratio of the volume of the sample to the volume of the first solution; however, Verder 2 teaches obtaining an oropharyngeal sample of 30-100 microliters for FTIR analysis, and diluting it with 50 microliters of distilled water due to the low volume available for analysis (p. 432).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to, in Verder’s dilution step, dilute the oropharyngeal sample with distilled water such that the ratio of volume of the sample to the volume of the first solution is from 1:1 to 1:10, because Verder 2 teaches that this is appropriate when small amounts of oropharyngeal sample are available for analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        22 August 2022